PER CURIAM.
The question which arose between Mr. Baker and Mr. Sturgis with regard to the property to be sold under the order appealed from is no longer of any importance. This court takes judicial notice of the fact that it has modified the order appointing Mr. Sturgis receiver, by substituting Mr. Baker in his place. The effect of this is that all the money received upon the sale will pass into Mr. Baker’s possession under the previous order. The question, therefore, whether property not covered by the mortgage was sold is unimportant. As Mr. Baker is the receiver of the company generally, and, as such receiver, is entitled to the proceeds both of the sale of the mortgaged property (which he will hold for the plaintiff) and also of •what may not have been covered by the mortgage, the disputed question which arose at the time of the sale is at the present time of no moment.
The order should be affirmed, without costs.